Citation Nr: 1826844	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-43 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for plantar fasciitis. 


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 2008 to May 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The September 2012 rating decision granted service connection for plantar fasciitis at zero percent based on results from the July 2012 VA examination.  The examiner did not address or provide any findings regarding the level of symptomatology.  In subsequent statements, the Veteran asserted his symptom of pain and the impact on his daily activities were more severe and warranted a higher rating.  Therefore, the evidence suggests that the Veteran's left foot disability has increased in severity since the July 2012 examination.  The Board finds a new VA examination is needed to properly assess the current severity of the Veteran's disability.  

Accordingly, the case is REMANDED for the following action:

1. After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination.  After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should address the current nature and severity of the Veteran's service-connected plantar fasciitis.

The examiner should report all pertinent symptomatology and findings in detail.  

2. After completion of the above, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




